IN THE DISTRICT COURT OF APPEAL
                                         FIRST DISTRICT, STATE OF FLORIDA

LEVORY W. HICKMON, SR.,                  NOT FINAL UNTIL TIME EXPIRES TO
                                         FILE MOTION FOR REHEARING AND
      Petitioner,                        DISPOSITION THEREOF IF FILED

v.                                       CASE NO. 1D15-3742

JULIE JONES, SECRETARY OF
THE DEPARTMENT OF
CORRECTIONS,

     Respondent.
___________________________/

Opinion filed August 9, 2016.

Petition for Writ of Certiorari -- Original Jurisdiction.

Levory W. Hickmon, Sr., pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and William W. Gwaltney, Assistant Attorney
General, Tallahassee, for Respondent.




PER CURIAM.

      The petition for writ of certiorari is denied on the merits.

B.L. THOMAS and OSTERHAUS, JJ., CONCUR. WOLF, J., CONCURS WITH
WRITTEN OPINION.
WOLF, J., Concurring.

      I believe this prisoner who has been in close management for 7 years is entitled

to a broader scope of review by the courts than provided for in this court's en banc

opinion in Banks v. Jones, 41 Fla. L. Weekly D1584 (Fla. 1st DCA July 12, 2016).

Being bound by Banks, I concur.




                                          2